PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_02_FR.txt. 40
OPINION DISSIDENTE DE M, WEISS

Moi aussi, j'ai le très vif regret de ne pouvoir, dans l'affaire qui
vient d’être soumise à la Cour, me ranger à l’avis de la majorité
de mes collègues.

Et voici, brièvement résumées, les raisons qui me déterminent :

Le Traité de paix signé à Lausanne, le 24 juillet 1923, entre la
Turquie et les Puissances alliées, a mis fin d’une manière complète
et pour toujours au régime séculaire des Capitulations, qui, depuis
François I? et jusqu’à sa conclusion, avait gouverné les rapports
juridiques et judiciaires de l’Empire ottoman avec la chrétienté.

Son article 28 est ainsi conçu:

«Les Hautes Parties contractantes déclarent accepter,
chacune en ce quila concerne, l’abolition complète des Capitu-
lations en Turquie à tous les points de vue. »

La Turquie nouvelle se trouve dès lors libérée des servitudes
génantes qui, pendant si longtemps, lui avaient fait une place à part,
une place amoindrie parmi les nations ; elle devient l’égale de celles-
ci, n'ayant, comme ces dernières, d’autre souverain que le droit
international. Et c’est précisément cette soumission au droit inter-
national que constate la Convention relative à l'établissement et à
la compétence judiciaire, conclue à Lausanne le même jour que le
Traité de paix.

La volonté de mettre d'accord la législation turque et le droit
international qui, jusqu’à ce. jour, a présidé aux rapports des
États occidentaux, s’affirme tout d’abord dans le préambule de
cette Convention : « Désireux de régler, conformément au droit des
gens moderne, les conditions d'établissement en Turquie des res-
sortissants des autres Puissances signataires et les conditions d’éta-
blissement des ressortissants turcs sur les territoires de ces der-
nières, ainsi que certaines questions relatives à la compétence
judiciaire, » etc.

Et cette affirmation liminaire reçoit toute sa valeur et sa portée
pratique, notamment dans les articles 15 et 17 dela Convention,
qui sont ainsi libellés :
AT ARRÊT N° 9. — OPINION DISSIDENTE DE M. WEISS

Article 15. — « En toutes matières, sous réserve de l’ar-
ticle 16 [cet article vise les questions de statut personnel], les
questions de compétence judiciaire seront, dans les rapports
entre la Turquie et les autres Puissances contractantes,
réglées conformément aux principes du droit international. »

Article 17. — «Le Gouvernement turc déclare que les
étrangers en Turquie seront assurés, quant à leurs per-
sonnes et à leurs biens, devant les juridictions turques,
d’une protection conforme au droit des gens, ainsi qu'aux
principes et méthodes généralement suivis dans les autres pays. »

De ces deux dispositions de la Convention de Lausanne, la première
seule, celle de l’article 15, présente un intérêt direct dans l'affaire
jugée par la Cour. Ii en résulte que, en toutes matières, c’est-à-dire
aussi bien en matière répressive qu’en matière civile ou commer-
ciale, les conflits de compétence judiciaire qui pourront s'élever
entre la Turquie et les autres États signataires doivent être résolus
en conformité des principes du droit international.

Ces principes — etilne s’agit bien certainement ici que des prin-
cipes du droit international général, ainsi que la Cour n’a pas man-
qué de le relever —, quels sont-ils dans l’espèce ? où sont-ils écrits ?

Le texte, sur lequel la sentence rendue contre le lieutenant Demons
paraît bien s’être fondée, encore qu'aucune copie authentique de
cette sentence n’ait été placée sous nos yeux, appartient à la législa-
tion interne de la République turque; c’est l’article 6 du Code
pénal, emprunté au Code de l'Italie ; il est ainsi rédigé :

« Quant un étranger commet contre un Turc en pays étranger
un acte susceptible d'entraîner pour son auteur, d’après les dis-
positions du Code pénal turc, un emprisonnement de plus d’une
année, cet étranger sera jugé par les tribunaux et conformé-
ment aux lois pénales turques, s’il est trouvé sur le territoire
turc. En pareil cas, les poursuites ne peuvent avoir lieu que sur
la plainte de la Partielésée ou surcelle du ministre de la Justice.»

Mais cet article 6 ne se suffit pas à lui-même. Aux termes
de l’article 15 de la Convention de Lausanne, il doit être com-
plété et éclairé, dans les rapports entre Turcs et étrangers, par
les principes du droit international.
42 ARRÊT N° 9. — OPINION DISSIDENTE DE M. WEISS

Le droit international autorise-t-il l'application des lois turques
et l'intervention de la justice turque dans la répression des actes
délictueux ou criminels commis par un ressortissant étranger hors
de Turquie, ainsi que l’admet l’article 6 précité ? Sans attribuer aux
travaux préparatoires en pareille matière une valeur qui pourrait
être contestée, il m’est bien permis de rappeler que telle avait été
la prétention manifestée par les plénipotentiaires turcs, dès le début
de la Conférence de Lausanne. L’amendement présenté par eux, à la
demande d’Ismet Pacha, ne laisse aucun doute à cet égard: «En
Turquie, — lisons-nous dans ce document, — les ressortissants des
autres pays contractants seront, en matière pénale, justiciables de
la juridiction turque pour tous les crimes, délits ou contraventions
commis par eux en Turquie, ainsi que pour ceux qui, étant commis
sur le territoire d'un Etat tiers, rentrent, en vertu des lois de la Tur-
quie, sous la juridiction des tribunaux de cette dernière. ...»

Cette proposition, dont le texte, il n’est pas inutile de le remarquer
en passant, laisse en dehors de ces prévisions littérales les infrac-
tions commises par un étranger en haute mer, et non sur le territoire
d'un Etat tiers, souleva de la part du délégué britannique, sir
Horace Rumbold, une vive résistance : il la déclara inacceptable ; et
ses collègues français et italien joignirent leurs réserves aux siennes.
Devant cette opposition, la Turquie n’insista pas, et l’article 15 de
la Convention de Lausanne reçut sa forme définitive. Du silence
gardé par cet article en ce qui concerne la compétence des tribunaux
turcs pour connaître des crimes et délits commis par des étrangers
à l’étranger, il résulte dès lors que cette compétence n’a pas été
reconnue, en tant que régle du droit international.

Netrouvant aucun appui dans le droit conventionnel, la Turquie
a porté le débat sur un terrain beaucoup plus large ; elle a fait appel
aux principes généraux du droit international ; elle a invoqué la
souveraineté des Etats, qui est à la base de ce droit.

Tout Etat, a-t-elle dit, et l’État turc lui-même, depuis la dispa-
rition des servitudes qui ont si longtemps pesé sur sa vie interna-
tionale, est, par définition, souverain ; ce qui signifie qu’il peut tout
ce qu’il veut, au regard des personnes et des choses, à moins qu'il
n’en soit empêché par une disposition formelle d’un traité ou par
une pratique constante dans les rapports internationaux. Ce pou-
voir est donc illimité dans son essence, et il emporte pour la jeune
République turque, si aucune prohibition ne met obstacle à son
43 ARRÊT N° 9. — OPINION DISSIDENTE DE M. WEISS

exercice, un droit de juridiction absolu sur la haute mer, aussi bien
que sur ceux de ses nationaux qui se trouvent en pays étranger, à
demeure ou en passant, et même sur les étrangers habitant à l’étran-
ger, qui se seraient rendus coupables d’une infraction au détriment
de la Turquie ou d’un de ses ressortissants.

Pour étayer cette affirmation et les conclusions qu'elle en a
tirées spécialement dans l'affaire du Lotus, la Turquie a encore fait
intervenir à grand renfort de citations d'auteurs et de décisions
judiciaires empruntées à la doctrine et à la jurisprudence de divers
pays, un certain nombre de considérations ou de systèmes qui,
suivant elle, démontrent que les poursuites intentées à Stamboul
contre l'officier français Demons et la condamnation qu'il y a
encourue, non seulement ne se heurtaient à aucune prohibition
‘du droit international, mais encore étaient tout à fait conformes
à la pratique universellement suivie par les États. C’est ainsi qu’elle
a prétendu faire reposer la compétence du tribunal turc, en cette
affaire, sur le devoir de protection qui incomberait à tout État au
regard de ses nationaux en territoire étranger, ou encore sur la
localisation à bord du navire coulé des faits constituant le délit
d’abordage, ou enfin sur les règles observées par diverses législa-
tions, par la loi française notamment, en matière d’infractions
connexes.

Sans entrer, quant à présent, dans le détail de cette argumen-
tation tripartite que la Cour s’est d’ailleurs bien gardée de prendre
entièrement à son compte, qu’il me suffise de constater que le
Gouvernement turc, s’il avait été bien sûr que le droit international
est favorable à sa cause, n'aurait sans doute pas jugé nécessaire
d’énoncer par surcroît des motifs et des théories plus ou moins
contestables, qui ne pouvaient que diminuer la portée de la thèse
soutenue en son nom, en en faisant apparaître les côtés faibles.

Le grand vice de cette thèse, c'est de chercher le droit interna-
tional là où il n’est pas. Le droit international ne naît pas de l’accu-
mulation des opinions et des systèmes ; il ne tire pas non plus sa
source de Vaddition d’arréts de- justice, même lorsqu'ils sont
concordants. Ce ne sont là que des moyens d’en découvrir quelques
aspects, d’en dégager quelques principes, et de donner à ces principes
une formule satisfaisante.

A vrai dire, le droit international n’a d’autre source que le
44 ARRÊT N° 9. — OPINION DISSIDENTE DE M. WEISS

consensus omnium. Lorsqu'il apparaît que toutes les nations dont se
compose la communauté internationale sont d'accord pour accepter
et pour appliquer dans leurs rapports mutuels une règle de conduite
déterminée, cette règle passe dans le droit international et devient
une de celles dont la Convention de Lausanne a recommandé l’obser-
vation aux États signataires.

Au premier rang de ces règles, il en est une qui s’impose et qui
n’a même pas besoin d’être écrite dans un traité: c’est celle qui
consacre la souveraineté des États. Si les États ne sont pas souve-
rains, il n’y. a pas de droit international possible, puisque l’objet
de ce droit est précisément d'accorder et de concilier les diverses
souverainetés sur lesquelles il exerce son empire.

La Turquie, elle aussi, je viens de le dire, admet la souveraineté
des États, mais elle lui donne des applications démesurées, la
transportant et la prolongeant dans un domaine qui n’est pas le sien.

En vertu de la souveraineté, telle que nous l’entendons, tout État
est compétent pour juger et pour punir les auteurs des infractions
qui ont été commises sur son territoire ; il y a là en effet une question
de sécurité, une question d'ordre public, dont il ne saurait se désin-
téresser sans manquer à son devoir social, et qui se pose à lui, quelle
que soit la nationalité du délinquant.

Mais, en dehors du territoire, la frontière une fois passée, les
droits de police et de juridiction de l'État expirent ; sa souveraineté
est en défaut, et les crimes et délits, même ceux dont il aurait à
souffrir, échappent normalement à l’action répressive de ses tribu-
naux. Extra territorium jus dicenti impune non paretur.

Tel est le principe dont s’inspire la jurisprudence des Etats-Unis
(v. Vaffaire Cutting), et que le Traité de droit pénal international,
signé à Montevideo le 23 janvier 1889 entre la République argentine,
la Bolivie, le Paraguay, le Pérou et l Uruguay, paraît avoir consa-
cré de son côté. Beaucoup d’autres États admettent, également
dans leur législation interne, la territorialité absolue et exclusive de
la juridiction pénale : c’est encore le cas de l’Angleterre, et cela a
aussi été pendant longtemps celui de la France : Le droit de punir,
déclare la Cour de cassation, dans son arrêt du ro janvier 1873
(Dalloz, 1873, I. 41}, émane du droit de souveraineté, qui ne s'étend
pas au delà des limites du territoire.
45 ARRÊT N° 9. — OPINION DISSIDENTE DE M. WEISS

Il est vrai que, depuis un certain nombre d’années, des règles
nouvelles ont pénétré dans la législation répressive de divers pays.
On admet volontiers aujourd’hui, par une extension remarquable
de la compétence territoriale, qu'un citoyen peut être poursuivi
devant les tribunaux de sa patrie, à raison d’une infraction commise
à l'étranger, soit contre un de ses compatriotes, soit contre les
institutions, la sécurité et le crédit de l'État auquel il ressortit.
(Voir notamment les articles 5 et 7 du Code d'instruction crimi-
nelle frangais.) Mais cette extension, qui ne se limite méme pas
toujours aux nationaux, et qui n’a rien de commun à proprement
parler avec la souveraineté de l’État en matière répressive, dont
elle serait plutôt la négation, s'explique par des motifs spéciaux,
tout à fait étrangers à l’affaire du Lotus, et, pour déployer tous ses
effets, pour devenir une règle du droit international, elle aurait besoin,
ainsi que le fait observer le département d'État aux Etats-Unis,
dans son rapport sur l'affaire Cutting, «de l’assentiment général
des nations ou d’une convention expresse »; encore les raisons
d'utilité sur lesquelles elle se fonde sont-elles en droit très contes-
tables.

La juridiction pénale de l’État a donc pour assise et pour limite
l’étendue du territoire sur lequel cet État exerce sa souveraineté.
Voilà le principe, et c’est un. principe du droit international qui
est incontestable. |

Mais que devient ce principe, lorsque l'infraction commise a eu
pour théâtre, non pas la terre ferme, soumise à la souveraineté de
l'État qui l’occupe, mais la haute mer, au delà de la zone des eaux
territoriales, sur lesquelles s’exercent, de l'avis général, ses droits
de police et de juridiction ?

Ici apparaît un autre principe, non moins certain, du droit inter-
national : c’est le principe de la liberté de la haute mer. La haute mer
est libre et elle est ves nullius, et, à part certaines exceptions ou
restrictions imposées par le souci de la sécurité commune des
Etats, elle échappe à toute autorité territoriale. Mais, comme il
est impossible de laisser libre carrière à toutes les entreprises et à
tous les attentats qui viendraient à s’y commettre contre la per-
sonne et contre la propriété de ceux qui naviguent, il a paru qu’il
convenait de prolonger sur les navires de commerce en pleine mer
la compétence des autorités de l’État dont ils portent le pavillon.
Ces navires et leurs équipages ne relèvent que de la loi du pauillon,
ce que l’on exprime souvent en disant, avec plus ou moins d’exacti-
46 ARRÊT N° 9. — OPINION DISSIDENTE DE M. WEISS

tude, que lesdits navires sont une portion détachée et flottante du
territoire national; et ceci a pour conséquence d’exclure, aussi
bien que sur ce territoire lui-même, sauf des cas exceptionnels,
toute juridiction autre que celle du pavillon, en particulier celle
du port étranger auquel un navire aborde après avoir commis un
fait délictueux en pleine mer (Règlement de l’Institut de Droit inter-
national de La Haye, en 1908).

De ce principe, la jurisprudence internationale a fait d'assez
fréquentes applications, notamment en cas d’abordage (voir le
précédent du Costa Rica Packet, soumis à l'arbitrage de mon illustre
confrère Frédéric de Martens) ; et il ne semble pas qu'il y ait aucune
raison décisive pour lui soustraire le cas du Boz-Kourt et du Lotus.
À supposer que la destruction du premier de ces navires soit le résul-
tat d’une fausse manœuvre, d’une faute nautique, d’un fait délic-
tueux accompli en pleine mer, et imputable à l'officier Demons,
c’est la loi nationale, la loi du pavillon de ce dernier qui, seule, doit
le frapper, puisqu'il n’y a pas, dans l’espèce, de loi territoriale et
de souveraineté territoriale.

Le Gouvernement turc n’a pas contesté la compétence de la
loi du pavillon pour la répression des délits commis en haute mer,
spécialement en cas d’abordage entre deux navires de nationalité
différente ; il n’a pas dénié aux autorités françaises le droit de juger
et de condamner le lieutenant qui était de quart sur le Lotus
au moment où la collision s’est produite, dans l’hypothèse où sa
culpabilité leur paraitrait certaine. Mais, selon lui, cette compétence
n’est pas une compétence exclusive. Et il se prévaut de diverses
circonstances qui se rencontraient dans l'espèce, ainsi que de
diverses théories de droit international, pour revendiquer pour lui
et pour ses tribunaux le droit d’en connaître concurremment, en
vertu du droit général de souveraineté que la Turquie s’arroge,
méme en dehors de son territoire. |

On a soutenu, du côté turc, — mais l'arrêt qui vient d’être lu n'est
pas allé jusque là, — que la compétence réclamée par les autorités
de Stamboul dans l'affaire du Lotus était justifiée par le droit de
protection qui appartient à tout État au regard de ses nationaux,
même en dehors de ses frontières. Il suffirait que le délit commis en
pleine mer par un étranger ait fait des victimes parmi les nationaux
de cet Etat, pour qu'il ait le pouvoir et le devoir de le réprimer.
Et tel est précisément le cas du Lotus. Ce système, qui a trouvé
47 ARRÊT. N° 9. — OPINION DISSIDENTE DE M. WEISS

faveur dans quelques législations positives, n’est pas en soi contraire
au droit international ; mais il est en dehors du droit international,
ilest en marge du droit international ; il ne constitue pas par lui-
même un principe du droit international susceptible de tenir en
échec celui de la liberté des mers et de la loi du pavillon, qui en est le
corollaire, Aucun des documents législatifs et judiciaires, qui ont
été invoqués par la Turquie à l'appui du droit de protection des
nationaux, ne démontre l’existence d’un tel principe ; et il est d’ail-
leurs contredit par les règles constamment suivies dans la pratique
maritime pour la répression des crimes et délits commis en pleine
mer, et spécialement pour le cas d’abordage ; qu’il me suffise de
rappeler dans cet ordre d’idées la sentence arbitrale rendue par
M. de Martens dans Vaffaire du Costa Rica Packet, à laquelle j'ai
déjà fait allusion.

D'autres titres de compétence, destinés à renforcer l'argument
tiré de la souveraineté de la Turquie, avaient été mis en avant par
les représentants de cet État. Ils ont imaginé de localiser le fait
délictueux, dont la répression était demandée, sur le navire qui en
a subi les conséquences dommageables, c’est-à-dire sur le navire
abordé. C’est, ont-ils dit, le Boz-Kourt qui a péri dans la collision
du 2 août 1926; et ce sont des passagers, des marins du Boz- Kourt
qui y ont trouvé la mort. Le délit a donc produit ses effets sur le
Boz-Kourt, c'est-à-dire, en vertu de la fiction généralement admise,
en territoire turc. Dès lors la compétence des tribunaux turcs, com-
pétence territoriale, devait s'exercer tout naturellement. L'erreur
ici est manifeste, et elle a été mise en pleine lumière dans la
célèbre décision rendue sur l'affaire du Franconia par la Cour
anglaise des Cas réservés à la Couronne. Pour situer un délit dans
l'espace, ce n’est pas au lieu où ce délit produit, souvent contre
toute prévision raisonnable, ses effets nocifs quant aux personnes
et quant aux choses qu'il faut regarder, mais uniquement au lieu
où a été commis l’acte punissable, et où se trouvait l'agent respon-
sable de cet acte à l'instant où il a été commis ; c’est 14 véritablement
que le délit a été consommé.

Or, dans le cas de l’abordage du Boz- Kourt par le Lotus, les fautes
de manœuvre que la Turquie a imputées pour sa part à l'officier
de ce dernier navire, et qui ont peut-être entraîné la destruction du
charbonnier turc, ainsi que la perte de plusieurs vies humaines, ne
peuvent avoir eu lieu que là où le lieutenant Demons exerçait son
48 ARRÊT N° 9. — OPINION DISSIDENTE DE M. WEISS

autorité, c’est-à-dire sur le navire abordeur. Il n’avait jamais mis
le pied sur le pont du Boz- Kourt ; et rien ne prouve que c’est sur
le navire et non au fond de la mer, où ils avaient été sans doute
immédiatement projetés par la force de la collision, que marins et
passagers avaient péri.

C’est donc sur le navire abordeur, et non sur le navire abordé,
que le sinistre aurait dû être localisé, si l’on attribuait une impor-
tance quelconque à une telle localisation, au point de vue de la
compétence ; la loi et la juridiction du pavillon du lieutenant
Demons se seraient alors appliquées tout naturellement. Mais il n’y
a la qu’une considération secondaire, devant renforcer, dans l'affaire
dont la Cour était saisie, la compétence de la loi du pavillon.

Ce qui impose, en haute mer, l’application de la lor du pavillon
aux faits qui se passent à bord d’un navire de commerce, c’est
que ce navire échappe à l’action directe de toute souveraineté terri-
toriale, mais qu’en revanche, considéré comme un prolongement
du territoire, il constitue un tout organisé, soumis à la discipline
et à la surveillance de l’État dont il arbore le pavillon, et qui, dès
lors, est plus qualifié et plus intéressé que tout autre pour y faire
régner l’ordre. |

Le Gouvernement turc avait encore cherché à rattacher les pour-
suites dirigées à Stamboul contre l'officier français, à une idée de
connexité, faisant dépendre ces poursuites de celles intentées con-
formément à la loi turque à l'officier turc du Boz- Kourt; le lien
étroit existant entre ces deux ordres de poursuites exercées à raison
d’un même fait en divers pays n’exige-t-il pas en effet, dans l’inté-
rêt de la bonne justice, que le même juge ait à en connaître ? Il est
facile de répondre, bien que la Cour n’ait pas cru devoir examiner
cette question, que la connexité, emportant prorogation de compé-
tence, n’agit que dans les rapports de deux ou plusieurs tribunaux
du même ordre, siégeant dans les limites du même État, et que,
de l’avis unanime, cette notion est complètement étrangère aux
relations internationales, et cela à raison des modifications qui en
résulteraient, soit pour la loi applicable aux infractions prétendues
connexes, soit pour le régime des pénalités dont elles seraient sus-
ceptibles. La connexité est une régle d’aménagement intérieur
pour les Etats qui l’ont inscrite dans leurs codes de procédure; elle
ne dépasse pas les frontières.
49 ARRÊT N° 9. — OPINION DISSIDENTE DE M. WEISS

Il ne reste donc rien des divers chefs de compétence, qui avaient
été allégués par la Turquie, pour expliquer les mesures de rigueur

prises contre Vofficier francais Demons, 4 raison de la perte du
Boz-Kourt et dont quelques-uns ont été retenus par la Cour.

Dégagés de toute controverse doctrinale et des jurisprudences
contradictoires, dont les Parties ont l’une et l’autre invoqué l’auto-
rité au cours de ce débat, deux principes de droit international
demeurent debout :

1. C’est d’abord le principe de la souveraineté des États en matière
répressive, non pas de cette souveraineté universelle, indéfinie,
illimitée, dont la Turquie avait entendu se prévaloir, mais de la
souveraineté qui a son fondement ef sa limite dans le territoire sur
lequel l’État exerce son autorité, c’est-à-dire la souveraineté terri-
toriale. .

2. C’est en second lieu le principe de la liberié de la haute mer, avec
Vapplication dela loi du pavillon qui en forme le corollaire. :

Le Gouvernement turc, en poursuivant le lieutenant français
Demons à raison de faits qui s'étaient passés en dehors du territoire
turc, sur un navire battant pavillon français, a méconnu ces deux
principes essentiels du droit international ; il a donc contrevenu à
l’article 13 de la Convention de Lausanne. Et ma conscience de
jurisconsulte et de magistrat ne me permet pas de souscrire à
l'approbation que la Cour vient de lui donner.

(Signé) ANDRE WEISs.
